FILED
                        UNITED STATES COURT OF APPEALS                          MAR 26 2013

                                                                            MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                         U .S. C O U R T OF APPE ALS




    UNITED STATES OF AMERICA,                        No. 11-50447

                 Plaintiff - Appellee,               D.C. No. 2:10-cr-01055-PA-1
                                                     Central District of California,
     v.                                              Los Angeles

    EZRI NAMVAR, AKA Ezri Namvar
    Moghadam,                                        ORDER

                 Defendant - Appellant.



Before: BRIGHT,1* GRABER, and IKUTA, Circuit Judges.


          The memorandum disposition filed in this case on November 20, 2012 is

amended by deleting the following text immediately after the word “fraud,” on

page 3, line 14 of the text of the memorandum:

          “because so long as “‘a scheme is devised with the intent to defraud,’” it is

immaterial that “there is no misrepresentation of a single existing fact.” United

States v. Woods, 335 F.3d 993, 998 (9th Cir. 2003) (emphasis omitted) (quoting

Lustiger v. United States, 386 F.2d 132, 138 (9th Cir. 1967)).”




*
       The Honorable Myron H. Bright, Senior Circuit Judge for the Eighth Circuit,
sitting by designation.
         Additionally, the following text, beginning on page 3, line 14 of the

memorandum after the word “fraud,” is added:

         “even though the court did not instruct that the jury had to find that a

specific false statement was made. “[T]he government is not required to prove any

particular false statement was made” so long as there is “proof of a scheme or

artifice to defraud, which may or may not involve any specific false statements.”

United States v. Woods, 335 F.3d 993, 999 (9th Cir. 2003) (quoting United States

v. Munoz, 233 F.3d 1117, 1131 (9th Cir. 2000), superseded by statute on other

grounds, 18 U.S.C. § 1341 (emphasis omitted)); see also United States v. Omer,

395 F.3d 1087, 1089 (9th Cir. 2005).”

         With the above amendments, the panel has voted to deny Appellant’s

Petition for Rehearing. Judge Bright has recommended denying Appellant’s

Petition for Rehearing En Banc, and Judges Graber and Ikuta have so voted.

         The full court has been advised of the Petition for Rehearing En Banc and no

Judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.

         The Petition for Rehearing and the Petition for Rehearing En Banc are

DENIED. No further petitions for rehearing and rehearing en banc will be

entertained.


                                             2